Title: To Thomas Jefferson from James Boardman, 16 January 1822
From: Boardman, James
To: Jefferson, Thomas

SirLiverpool
Jany 16th 1822I embrace the medium of your Consul at this port Mr Maury, to forward a portrait of our of the greatest men of modern times Washington as well as our of the excellent La Fayette both which I beg you will accept with my best wishes for the prosperity of the United States of America.The medallion of Washington is from a French Brown lent me some time ago by Genl Harper of Baltimore, that of La Fayette from a Sèvres Terra cotta of our late French consul the chevalier Maselet.Wishing them safe at MonticelloI am Sir with the greatest respect Your Most ob SevtJas Boardman